UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6794


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

KIRK L. LONEY,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:02-cr-00290-REP-1)


Submitted:   September 23, 2014           Decided:   September 26, 2014


Before NIEMEYER and      GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kirk L. Loney, Appellant Pro Se. Michael Arlen Jagels, Special
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kirk L. Loney seeks to appeal the district court’s

orders denying          his   motion    to   reinstate       his    28    U.S.C.     § 2255

(2012)    motion    and       denying   his      motion     for    a     certificate    of

appealability.          The orders are not appealable unless a circuit

justice   or     judge    issues    a   certificate         of    appealability.        28

U.S.C. § 2253(c)(1)(B) (2012).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that   reasonable        jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El      v.   Cockrell,       537 U.S. 322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Loney has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                             We

also deny Loney’s motion for transcripts at government expense.

We    dispense    with    oral     argument       because    the       facts   and   legal

                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3